Citation Nr: 0913774	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-34 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to an increased rating for the service-connected 
coronary artery disease (CAD), status post coronary artery 
bypass graft (CABG) with hypertension, angina and history of 
chronic nephritis, evaluated as 30 percent prior to September 
5, 2008 and 60 percent since September 5, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The Veteran had active military service from April 1943 to 
January 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York. 

In August 2007 the Board remanded the issue on appeal for 
further development.  

During the pendency of the appeal, the RO issued a November 
2008 rating decision which granted the Veteran an increased 
rating of 60 percent for his service-connected CAD, status 
post CABG with hypertension, angina and history of chronic 
nephritis, effective September 5, 2008.

Nevertheless, as a rating higher than 60 percent for the 
service-connected CAD, status post CABG, with hypertension, 
angina and history of chronic nephritis, is available, and 
inasmuch as a claimant is presumed to be seeking maximum 
available benefit for a given disability, the claim for 
higher ratings, as reflected on the title page, remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The Veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Prior to September 5, 2008, the Veteran's service-
connected CAD, status post CABG with hypertension, angina and 
history of chronic nephritis, was manifested by more a 
workload of 7 METS which resulted in dyspnea, fatigue, 
angina, dizziness, or syncope.

3.  From September 5, 2008 to present, the Veteran's service-
connected CAD, status post CABG with hypertension, angina and 
history of chronic nephritis is manifested by a workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope.  


CONCLUSIONS OF LAW

1.  Prior to September 5, 2008, the criteria for the 
assignment of a rating in excess of 30 percent for service-
connected CAD, status post CABG with hypertension, angina and 
history of chronic nephritis, were not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.3, 
4.7, 4.14, 4.40, 4.45, 4.104 including Diagnostic Codes 7005 
- 7017 (2008).  

2.  From September 5, 2008 to present, the criteria for the 
assignment of a 100 percent rating for service-connected CAD, 
status post CABG with hypertension, angina and history of 
chronic nephritis, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 
4.40, 4.45, 4.104 including Diagnostic Codes 7005 - 7017 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In April 2004, after the rating decision on appeal, the RO 
sent the Veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the Veteran had an opportunity to respond prior 
to the issuance of the August 2004 rating decision.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the April 2004 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2004 letter and a September 2007 letter advised the 
Veteran that VA is responsible for getting relevant records 
from any Federal Agency including medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the Veteran that VA 
must make reasonable efforts to help the Veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the appellant after the rating action on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the September 2005 Statement of 
the Case (SOC), which suffices for Dingess.  Dingess also 
held that VA notice must include information regarding the 
effective date that may be assigned, and this has was 
expressly done in the March 2006 letter.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the April 2004 and 
September 2007 VCAA letters were in substantial compliance 
with the first and fourth requirements of Vazquez-Flores to 
the extent that the Veteran was notified that he needed to 
submit evidence of worsening that could include specific 
medical evidence, as well as lay evidence from other 
individuals.

The Board is aware that the April 2004 and September 2007 
VCAA letters did not provide the type of notification set 
forth in the second and third requirements of Vazquez-Flores.  
However, the Veteran's May 2004, September 2005, and 
September 2008 VA examinations involved studies that 
paralleled the relevant diagnostic criteria.  These studies, 
as well as the Veteran's access to his VA examination reports 
(indicated in his representative's March 2009 statement, as 
the claims file had been reviewed by the representative), 
reflect that a reasonable person could have been expected to 
understand in this case what was needed to substantiate the 
claim.  Moreover, as the Veteran discussed his service-
connected disability in terms of relevant symptomatology in 
his statements and as he described the functional effects of 
his disabilities on his everyday life in support of his 
claims during his examination, the Board is satisfied that he 
had actual knowledge of what was necessary to substantiate 
the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in May 2004, 
September 2005, and September 2008.  

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected disability of coronary artery 
disease, status post CABG with hypertension, angina and 
history of chronic nephritis. 


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The August 2004 RO rating decision continued the Veteran's 30 
percent disability rating for his service-connected CAD, 
status post CABG with hypertension, angina and history of 
chronic nephritis.  However, during the pendency of the 
appeal, the November 2008 rating decision granted the Veteran 
an increased rating of 60 percent, effective September 5, 
2008.  

The Veteran was granted his 30 and 60 percent disability 
ratings under 38 C.F.R. § 4.104, Diagnostic Codes 7005 and 
7019.  Diagnostic Code 7005 is for arteriosclerotic heart 
disease (coronary artery disease) and Diagnostic Code 7017 is 
for coronary bypass surgery.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7005  and Diagnostic 
Code 7017 have the same rating criteria with the exception 
that Diagnostic Code 7017 allows for a 100 percent disability 
rating for three months following hospital admission for 
surgery.  Under 38 C.F.R. § 4.104, Diagnostic Code 7005 and 
Diagnostic Code 7017 a 10 percent disability rating is 
warranted when workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; when continuous medication is 
required.  A 30 percent disability rating is warranted when 
there is workload of greater than 5 METs but not greater than 
7 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
disability rating is warranted when there is more than one 
episode of acute congestive heart failure  in the past year, 
or; workload of greater than 3 METs  but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left  ventricular dysfunction with an ejection 
fraction  of 30 to 50 percent.  A 100 percent disability 
rating is warranted when there is chronic congestive heart 
failure or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  

Note (2) states that if a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, and 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shovelling snow) that results in 
dyspnea, fatigue, angina, dizziness or syncope may be used.

The Veteran had a VA heart examination in May 2004 where it 
was noted that he had triple bypass surgery in 1998 and that 
he was diagnosed with abdominal aortic aneurysm.  He denied 
congestive heart failure, acute rheumatic heart disease, and 
myocardial infarction.  It was noted that the Veteran had no 
cardiac procedure since 1998.  His EKG showed normal sinus 
rhythm and no signs of left ventricular hypertrophy.  It was 
noted that it was medically contraindicated for the Veteran 
to undergo a stress test because of his abdominal aortic 
aneurysm and the VA examiner stated that the Veteran's report 
of being able to walk two flights of stairs gave him an 
approximate METs of 7. 

A September 2005 VA examination report shows the Veteran 
denied chest pain, angina, dizziness, and syncope; however, 
he reported some fatigue and dyspnea.  It was noted that the 
Veteran could walk two flights of stairs, giving him an 
approximate METs of 7.  It was also noted that the Veteran 
could not perform stress testing because of a 4.4 cm 
abdominal aneurysm and it was contraindicated to stress the 
Veteran.   
 
A September 2008 VA examination report shows the Veteran had 
a history of CAD, status-post triple bypass in 2002.  He 
reported some chest pain, fatigue, and dizziness; however, he 
denied dyspnea or syncope.  It was noted that the Veteran 
could not undergo a stress test medically because he had an 
aortic aneurysm.  The Veteran reported that he could walk a 
flight of stairs and walked 2 miles a day that took him an 
hour.  The examiner opined that this level of activity gave 
the Veteran an approximate METs of 3 or 4. The examiner noted 
that the Veteran's cardiovascular disability did not affect 
his activities of daily living.  The VA examiner confirmed 
the diagnosis of CAD. 

After careful review of the relevant medical evidence, the 
Board finds that a disability rating in excess of 30 percent 
is not warranted for the time period prior to September 5, 
2008 as the VA examination reports clearly show estimated 
METs of 7.  Nevertheless, after resolving any benefit of the 
doubt in favor of the Veteran under the provisions of 
38 U.S.C.A. § 5107(b), the Board finds that the Veteran's CAD 
disability warrants a 100 percent disability rating for the 
time period from September 5, 2008 to present as the 
September 5, 2008 VA examination report shows estimated METs 
of "3 or 4."






ORDER

Prior to September 5, 2008, a disability rating in excess of 
30 percent for the service-connected CAD, status post CABG 
with hypertension, angina and history of chronic nephritis is 
denied. 

From September 5, 2008 to present, a disability rating of 100 
percent for service-connected CAD, status post CABG with 
hypertension, angina and history of chronic nephritis, is 
granted, subject to the regulations controlling the award of 
VA monetary benefits. 





____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



